Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 9 and 11 - 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshikiyo et al (WO 00/65559).
With regards to claims 1 and 17, Yoshikiyo discloses a label material (Figures 4 and 5 item 10) comprising:
A polyurethane web comprising a top side and a back side (Abstract, paragraphs 6 – 12, 26, 35 and 44, claims 1 – 10, 13 and 16, Figures 4 and 5 item 10)
An adhesive applied to the back side (Abstract, paragraphs 6 – 12, 26, 35 and 44, claims 1 – 10, 13 and 16)
A removable backing (Abstract, paragraph 6 – 12, 26, 35 and 44, claims 1 – 10, 13 and 16)
Where the adhesive is a thermo adhesive (it can be seen in Figures 4 and 5 heating instruments used to adhered the label item 10, paragraphs 6 – 12, 26, 35 and 44, claims 1 – 10, 13 and 16) has a melting temperature less than 170 degrees Celsius (Abstract, paragraphs 6 – 12, 26, 35 and 44, claims 1 – 10, 13 and 16)/
With regards to claim 2, the teachings of Yoshikiyo are presented above. Additionally Yoshikiyo teaches that the polyurethane web is comprised of a polyurethane resin (Abstract, paragraph 6 – 12, 26, 35 and 44, claims 1 – 10, 13 and 16).
With regards to claim 3, the teachings of Yoshikiyo are presented above. Additionally Yoshikiyo teaches that the polyurethane resin is substantially free of raw fabric (Abstract, paragraph 6 – 12, 26, 35 and 44, claims 1 – 10, 13 and 16).
With regards to claim 4, the teachings of Yoshikiyo are presented above. Additionally Yoshikiyo teaches that the polyurethane web is substantially transparent (Abstract, paragraph 6 – 12, 26, 35 and 44, claims 1 – 10, 13 and 16).
With regards to claims 5, 6 and 18, the teachings of Yoshikiyo are presented above. Additionally Yoshikiyo teaches that the label material further comprises at least one printed indicia printed on the top side of the polyurethane web (Abstract, paragraph 6 – 12, 26, 35 and 44, claims 1 – 10, 13 and 16, as seen in Figure 4 item 10).
With regards to claim 7, the teachings of Yoshikiyo are presented above. Additionally Yoshikiyo teaches that the printed indicia comprises at least one of a band, an image, a logo, a theme or a set of care instructions (Abstract, paragraph 6 – 12, 26, 35 and 44, claims 1 – 10, 13 and 16, as  seen in Figure 4 item 10).
With regards to claim 8, the teachings of Yoshikiyo are presented above. Additionally Yoshikiyo teaches that the adhesive is positioned between the back side and the removable backing (Abstract, paragraph 6 – 12, 26, 35 and 44, claims 1 – 10, 13 and 16).
With regards to claim 9, the teachings of Yoshikiyo are presented above. Additionally Yoshikiyo teaches that the polyurethane web is bonded or applied to a product (as seen in Figure 4 item 10 on item 106 and Figure 9 item 10 on item B).
With regards to claims 11, the teachings of Yoshikiyo are presented above. Additionally Yoshikiyo teaches that the polyurethane web is divided or cut into a plurality of individual labels (Figure 10 item 207).
With regards to claim 12, the teachings of Yoshikiyo are presented above. Yoshikiyo discloses a method of applying a label material to a product comprising the steps of:
Supplying the label to a printer (as seen in Figures 1 and 2, Abstract, paragraphs 6 – 12, 26, 35 and 44, claims 1 – 10, 13 and 16)
Printing at least one indicia on a polyurethane web of the label material (Abstract, paragraphs 6 – 12, 26, 35 and 44, claims 1 – 10, 13 and 16)
Removing a backing from the polyurethane web to expose an adhesive (Abstract, paragraphs 6 – 12, 26, 35 and 44, claims 1 – 10, 13 and 16)
Cutting the polyurethane web into a plurality of individual labels (as seen in Figures 10 item 207, Abstract, paragraphs 6 – 12, 26, 35 and 44, claims 1 – 10, 13 and 16)
Positioning at least one of the plurality of individual labels on the product (as seen in Figures 4 and 5, Abstract, paragraphs 6 – 12, 26, 35 and 44, claims 1 – 10, 13 and 16)
Activating the adhesive (as seen in Figures 4 and 5, Abstract, paragraphs 6 – 12, 26, 35 and 44, claims 1 – 10, 13 and 16)
Where the adhesive is a thermo adhesive (it can be seen in Figures 4 and 5 heating instruments used to adhered the label item 10, paragraphs 6 – 12, 26, 35 and 44, claims 1 – 10, 13 and 16) that has a melting temperature of less than 170 degrees Celsius (Abstract, paragraphs 6 – 12, 26, 35 and 44, claims 1 – 10, 13 and 16)
With regards to claim 13, the teachings of Yoshikiyo are presented above. Additionally Yoshikiyo teaches that the at least one of the plurality of individual labels is substantially translucent except for the at least one indicia printed thereon (Abstract, paragraphs 6 – 12, 26, 35 and 44, claims 1 – 10, 13 and 16).
With regards to claim 14, the teachings of Yoshikiyo are presented above. Additionally Yoshikiyo teaches that the at least one printed indicia comprises at least one of a brand, an image, a theme or a set of care instructions (Abstract, paragraphs 6 – 12, 26, 35 and 44, claims 1 – 10, 13 and 16).
With regards to claim 15, the teachings of Yoshikiyo are presented above. Additionally Yoshikiyo teaches that activating the adhesive comprises applying heat and pressure to the at least one of the plurality of individual labels (as seen in Figure 5, Abstract, paragraphs 6 – 12, 26, 35 and 44, claims 1 – 10, 13 and 16).
With regards to claim 16, the teachings of Yoshikiyo are presented above. Additionally Yoshikiyo teaches that the heat is less than 170 degrees Celsius and the pressure is within a range of between 1.3 and 1.5 kg/cm³ (Abstract, paragraphs 6 – 12, 26, 35 and 44, claims 1 – 10, 13 and 16).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikiyo et al (WO 00/65559) in view of Metsäjoki et al (US 2012/0175053).
With regards to claim 10, the teachings of Yoshikiyo are presented above. Yoshikiyo teaches that the adhesive is a thermo-adhesive (it can be seen in Figures 4 and 5 heating instruments used to adhered the label item 10, Abstract, paragraphs 6 – 12, 26, 35 and 44, claims 1 – 10, 13 and 16). Yoshikiyo fails to explicitly disclose that the adhesive is a polyurethane thermo-adhesive.
Metsäjoki discloses a method for attaching labels to items (Abstract), in the same filed of endeavor as Yoshikiyo, where Metsäjoki teaches that the adhesive used in the label is a polyurethane thermo-adhesive (paragraph 95, 96, 110 and 111).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have used a polyurethane thermo-adhesive, as suggested by Metsäjoki, in Yoshikiyo’s label. The rationale being that, as stated by Metsäjoki, polyurethane adhesives comprises an optimum temperature range where it avoids waste energy and time as well as damaging the carrier layer (paragraph 107).

Response to Arguments
Applicant's arguments filed March 14, 2022 have been fully considered but they are not persuasive.
With regards to the rejection of claims 1 – 18 under double patenting, the rejection has been withdrawn due to Applicant’s filing of a Terminal disclaimer on March 14, 2022.
With regards to the rejection of claims 1 – 9 and 11 – 18, Applicant argues that the amendment overcomes the rejection because the prior art does not teach or suggest that the adhesive is a thermo-adhesive. The Examiner disagrees since the prior art clearly shows that in order to properly adhere the label heat is needed (Figures 4 and 5 illustrates this by using a heating blower item 107 and an iron item 108). The prior art also states in claim 4 that the adhesive is a heat-sensitive adhesive that exhibits adhesive force at 80°C or higher.
Regarding the rejection under 35 USC 103, while the Office Action states that the rejection was for claim 11 this was a typo and the intention was to reject claim 10. This is seen in the Office Action that discloses the teachings of the prior art of Yoshikiyo in view of Metsäjoki that the adhesive is a polyurethane thermo-adhesive, which is the limitation disclosed in claim 10, not claim 11. Additionally, Applicant also states that neither prior art teaches a thermo-adhesive which the Examiner disagrees as stated above with regards to Yoshikiyo but also with the secondary art of Metsäjoki clearly states in paragraph 111 that the adhesive is thermally activated.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHEL RIVERA whose telephone number is (571)270-7655. The examiner can normally be reached M-F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHEL RIVERA/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746